Filed 6/18/15 In re J.R. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re J.R., a Person Coming Under the
Juvenile Court Law.

SAN FRANCISCO HUMAN SERVICES
AGENCY,
                                                                     A144564
         Plaintiff and Respondent.
v.                                                                   (San Francisco City & County
                                                                     Super. Ct. No. JD143021)
C.R.,
         Defendant and Appellant.


         C.R. (Mother) appeals from the order terminating her parental rights to her child,
JR., and selecting adoption as the permanent plan. (Welf. & Inst. Code, § 366.26.) We
appointed counsel to represent Mother on appeal.
         On May 14, 2015, counsel filed an opening brief pursuant to In re Phoenix H.
(2009) 47 Cal.4th 835. Counsel found no arguable issues and advised Mother of the
pendency of this appeal and that a “No Issues Statement” would be filed. Mother was
also advised that Mother may file a letter herself with this court suggesting errors she
believes were made by the juvenile court, and requesting that they be reviewed by this
court. No response had been received from Mother.




                                                             1
                                    DISPOSITION
      Because no claim of error or other defect has been raised in this matter, the appeal
filed on March 17, 2015, is dismissed as abandoned. (In re Phoenix H., supra, 47 Cal.4th
at pp. 844–846; In re Sade C. (1996) 13 Cal.4th 952, 994.)




                                                _________________________
                                                RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
STREETER, J.




                                            2